Mr. President,
It is with great pleasure that I take the floor today to contribute to this year’s general debate on the theme: “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism”.
First of all, allow me to congratulate you and the other members of the Bureau on your election as president of the 75th session of the General Assembly.
I would like to salute your predecessor, Ambassador Tijjani Muhammad-Bande of Nigeria, who efficiently led the work of the 74th session.
I also take this opportunity to pay tribute to our Secretary-General, Mr. Antonio Guterres, who works tirelessly to build a world of peace and justice, in an environment marked by multiple bouts of upheaval.
For the first time in its history, the high-level week is taking place without world leaders being physically present and the general debate is taking place by video teleconference. This technical feat compels us to work together to provide a coordinated response that will help curb this health crisis.
Heads of State and Government,
Ladies and gentlemen,
The United Nations is celebrating its 75th anniversary — a respectable age. It was baptized in 1945 and has helped to unite the efforts of all Members to save future generations from the scourge of war, promote social progress and create better living conditions for all peoples.
The past 75 years have shown that the success of our Organization’s mission depends on its ability to bring people together to meet the multiple challenges facing the world.
Excellencies,
Ladies and gentlemen,
Whether we like it or not, multilateralism is on our minds.
Nationalism can at times be appealing, but it must be acknowledged that the majority of today’s problems are transnational in nature. There is no shortage of examples. I could cite among many others, global warming, migration, terrorism, trafficking of all kinds and so on, which can be combated only through international cooperation.
For more than seven decades, multilateralism has spared the world the tragedy of another world war. It has contributed to economic development and technological advances in various parts of the world.
While the United Nations has played an important role in this process, it is clear that many conflicts and tensions remain. At the same time, as I mentioned earlier, new threats have emerged. Rising inequality is one of them.
In today’s globalized world, Cameroon would like that special attention be paid to the manipulation of public opinion and, in particular to the spread of false information through social networks, which increasingly constitute genuine threats to peace.
Above and beyond declarations of good will, my country believes that attaining the Sustainable Development Goals also depends on how each member of the international community assumes its responsibilities. Despite its limited means, Cameroon strives to make progress in eradicating poverty, promoting the rule of law and improving the quality of education.
But it must be acknowledged that low-income countries still have a long way
to go.
Excellencies,
Ladies and gentlemen,
Since its inception, our Organization has been committed to conflict management and peacekeeping. The increase in the number of peacekeeping operations is a poignant illustration. More than 70 United Nations peacekeeping missions are in operation to support peace processes through, among other things, disarmament, demobilization, reintegration and repatriation, ceasefire observation and the maintenance of law and order.
The growing collaboration between the United Nations and other multilateral bodies in these areas is a step towards advancing multilateralism. This is particularly the case of the African Union, with which joint missions have been deployed and whose example has inspired African missions.
As a troop contributor to United Nations peacekeeping operations, Cameroon has shown an ongoing commitment to the maintenance of international peace and security. Indeed, my country has continued to contribute to this multilateral effort. For decades, Cameroon has contributed troops to peacekeeping operations, such as MINUSTAH, MONUC, MINUSCA and MONUSCO, and can, I believe, be satisfied with them.
Excellencies,
Ladies and gentlemen,
The maintenance of peace and security also requires the United Nations to address the issue of climate change once and for all, as it has an impact on security. Yet some deny it, despite the fact that the increase in natural disasters is a stark reminder. It is clear that climate change poses a serious threat to human life. That is why urgent measures must be taken to ensure the future of humankind and to acknowledge the right of humankind to live in a healthy environment.
Mr. President,
Excellencies,
Ladies and gentlemen,
Because peace is not merely the absence of war, but also access to food and basic services, Cameroon would like greater attention to be paid to the issue of development. At a time when many developing countries, in Africa and elsewhere, combat poverty, it is important for the markets of developed countries to be more open to them. This openness would be a useful complement to the official aid and technical assistance that these countries receive from external sources.
For its part, Cameroon aims to build a society in which everyone’s basic needs are met. This entails ensuring food security, eradicating poverty, combating discrimination and expanding access to health care. It is in this spirit that my country adopted its national poverty reduction strategy.
However, these efforts by my country are being hindered by the actions of the extremist group Boko Haram in the northern part of Cameroon. A sociopolitical crisis has compounded those difficulties in the north-west and south-west regions of the country where armed groups are terrorizing the population. The Government’s efforts to protect the population and restore normal living conditions in the areas concerned have begun to show signs of success. A gradual return to calm is expected.
My country’s Government is determined to pursue its mission, based on the principles of the rule of law, human rights, and the eradication of all forms of discrimination, exploitation and injustice. In prioritizing the need for consensus, Cameroon has successfully led a major national dialogue to address, among other things, the root causes of the crisis in the north-west and south-west regions to respond appropriately. The discussions have led to the adoption of the law on decentralization, which includes, in particular, granting special status to the northwest and south-west regions and implementing a reconstruction and development plan for the regions.
While Cameroon is making every effort to address the challenges threatening its stability and development, we must acknowledge that it is difficult for a country to face terrorism on its own. That is precisely why the international community must be called upon to collectively combat terrorism wherever it may be.
Mr. President,
Excellencies, Ladies and Gentlemen,
After 75 years of evolving efforts to achieve multilateralism, racism persists, barriers preventing the free movement of people are once again being set up, and fear of the other, especially migrants, continues to persist — all of which call for genuine multilateralism.
It goes without saying that the revitalization of the General Assembly will have to be combined with the that of the Security Council, which has been under way for several years. With regard to that issue, Africa expects all its partners to show solidarity in allotting two permanent seats, with all attendant rights, and two non-permanent seats to redress a historical injustice — an arrangement on which everyone seems to agree today.
The successful conclusion of negotiations on those two reforms would be the best anniversary gift that we the Member States could offer to the UN and all humankind, for whom our Organization remains the most appropriate forum for promoting peace, security and social progress.
I thank you for your attention.